Citation Nr: 0622557	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-01 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to separate initial schedular 10 percent 
disability ratings for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision in 
which the RO granted service connection for tinnitus and 
assigned an initial 10 percent rating.  The veteran filed a 
notice of disagreement (NOD) in January 2003 contending 
separate 10 percent ratings for tinnitus were warranted for 
each ear.  

In a February 2003 rating action, the RO continued the 
initial 10 percent rating for  tinnitus.  In a November 2003 
letter, the veteran expressed his continued disagreement with 
the initial 10 percent rating for tinnitus.  The RO issued a 
statement of the case (SOC) in December 2003 and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2004.

Because the veteran's appeal stems from the veteran's 
disagreement with the initial rating assigned following the 
grant of service connection, the Board has characterized the 
issue in accordance with Fenderson v. West, 12 Vet. APP. 119, 
126 (1999). 

In July 2005, the Board informed the veteran and his 
representative that a temporary stay had been imposed on 
processing his claim for a higher rating for tinnitus.  

As regards the stay, the United States Court of Appeals for 
Veterans Claims (CAVC or Court) had issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board that concluded that no more than a 
single 10-percent disability rating could be assigned for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagreed with the Court's decision in 
Smith and sought to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay included (1) 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  It was 
determined that, once a final decision was reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that had been stayed (to include the one currently on appeal) 
would be resumed.  

Recently, the Federal Circuit issued the decision Smith v. 
Nicholson, 451 F.3d 1344 (Fed Cir. 2006), which reversed the 
lower Court's decision and affirmed VA's authority to 
interpret its own regulations.  As a result, the Secretary of 
Veterans Affairs has lifted the stay, and the Board may 
proceed with its consideration of the issue on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable VA regulations, is assigned a single 
disability rating.  


CONCLUSION OF LAW

The claim for separate initial schedular 10 percent 
disability ratings for bilateral tinnitus is without legal 
merit.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159(c).

As regards the claim of entitlement to initial separate 
schedular 10 percent disability ratings for service-connected 
bilateral tinnitus, the appellant has been notified of the 
reasons for the denial of the claim, and has been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
him.  As will be explained below, the claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claim, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002). 

II.  Analysis

The medical evidence shows that the veteran has been 
diagnosed with tinnitus, which has been found to be related 
to his active duty service.  In a September 2002 rating 
decision, the RO granted service connection for tinnitus and 
assigned a single 10 percent rating for this disorder 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.

Thereafter, in January 2003, the veteran, through his 
representative, filed his NOD with the initial 10 percent 
rating assigned for tinnitus, contending that a 10 percent 
rating should be assigned for each ear.  In a February 2003 
rating decision, the RO continued the initial 10 percent 
disability rating on the basis of the veteran's current 
receipt of the maximum amount allowed by law for tinnitus.  
In a November 2003 statement, the veteran continued to 
express disagreement with the single, 10 percent initial 
disability rating for tinnitus.  The RO issued an SOC in 
December 2003 and a supplemental SOC in January 2004, that, 
each, provided the rating criteria for the veteran's tinnitus 
disability, and provided the veteran and his representative 
with the reasons and bases for the denial of a rating in 
excess of 10 percent for tinnitus, based on VA's 
interpretation of the regulations as precluding separate 
evaluations for tinnitus, for each ear. 

As an initial matter, the Board notes that Diagnostic Code 
6260 was revised, effective June 13, 2003 to provide that 
only a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2003).  Citing Karnas v. Derwinski, 1 Vet. App. 
308 (1991), the veteran (in his January 2004 substantive 
appeal), and the representative (in an April 2004 statement) 
have asserted that, because the veteran's claim for separate 
ratings was filed in January 2003, the Board must apply the 
law in effect prior to June 13, 2003, which did not expressly 
prohibit the assignment of separate ratings.

In Karnas the Court held that, where a law or regulation 
changes during the pendency of a claim or appeal, the Board 
must apply the version of the law that is more favorable to 
the claimant.  In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (hereinafter, "the Federal Circuit") expressly 
overruled the Court's holding in Karnas to the extent that 
that decision allowed the retroactive application of a 
statute or regulation, where the statute or regulation did 
not expressly provide for retroactive application.  Although 
the representative asserts that the holding in Kuzma applies 
only to application of the VCAA, the Federal Circuit's 
decisions leading up to the decision in Kuzma clearly shows 
that it was the intent of the Federal Circuit to overrule the 
holding in Karnas as it might be applied to any change in a 
statute or regulation.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); see also Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).

The June 13, 2003 change to Diagnostic Code 6260 did not 
provide for retroactive application.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  Therefore, the veteran is at least entitled 
to application of the prior version of the regulation for the 
months of eligibility prior to June 2003.  See Smith (Ellis) 
v. Principi, 17 Vet. App. 168 (2003) (although the change to 
the regulation prohibits the assignment of separate ratings 
for tinnitus effective in June 2003, the Board must analyze 
the applicability of separate ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).  

While the veteran's representative has asserted that a later 
General Counsel opinion, VAOPGCPREC 7-2003 (rendered after 
the regulatory change), effectively rendered moot VAOPGCPREC 
2-2003, or, alternatively, that that the earlier opinion is 
deficient because the General Counsel did not directly 
address the provisions of 38 C.F.R. § 4.25(b), the Board 
disagrees. 

By its own terms, the later opinion dealt with the question 
of application of the VCAA to claims pending on the date of 
enactment (and not the former or revised regulation governing 
evaluation of tinnitus; that opinion included no findings or 
holdings in this regard).  The Board notes that the Court's 
decision in Smith invalidated VAOPGCPREC 2-2003 to the extent 
that the General Counsel's opinion was inconsistent with 
38 C.F.R. § 4.25(b) and the pre-June 2003 version of 
Diagnostic Code 6260.  However, the Federal Circuit's Smith 
decision has reversed the Court's decision, so the holdings 
of VAOPGCPREC 2-2003 continue to be binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); Splane, 216 F.3d 1058; 
38 C.F.R. § 19.5 (2005).  This is so regardless of whether 
that opinion should have, or need not have, incorporated an 
explicit discussion of 38 C.F.R. § 4.25(b).  

In any event, the Board emphasizes that none of the 
representative's assertions changes the fact that the 
separate schedular 10 percent ratings sought in this appeal 
are precluded both before and since the June 13, 2003 
regulatory change.  Simply stated, even without the express 
holdings of VAOPGCPREC 2-03, consideration of the pre-change 
version of Diagnostic Code 6260 in light of other pertinent 
provisions of VA's rating schedule-to specifically include 
38 C.F.R. § 4.25(b)-along with rules of statutory 
construction, leads to the conclusion that, even before the 
regulatory change, that diagnostic code did not authorize 
(and was not interpreted as authorizing) separate 10 percent 
schedular ratings for tinnitus of each ear.

Except as otherwise provided in VA's Rating Schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately, as are all other disabling 
conditions, if any.  See 38 C.F.R. § 4.25(b) (2003); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The issue is, 
therefore, whether bilateral tinnitus constitutes two 
separate disabilities that are eligible for separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 (17th 
ed. 1999).  VA also discussed the nature of tinnitus in the 
proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  Therefore, the 
application of 38 C.F.R. § 4.25(b) does not provide a basis 
for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability to function under 
the ordinary conditions of daily life, including employment.  
Regardless of the location of the disability, evaluations are 
based upon lack of usefulness of these body parts or systems.  
38 C.F.R. § 4.10.

Prior to the May 2003 amendment, Diagnostic Code 6260 did not 
expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court has held, however, that "[a]mbiguity is a creature not 
of definitional possibilities but of statutory context. . . " 
Brown v. Gardner, 513 U.S. 115 (1994) (citations omitted).  
By reading the rating criteria for Diagnostic Code 6260 in 
the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes a single disability.

In summary, by reading the pre-change version of Diagnostic 
Code 6260 in the context of other provisions of VA's rating 
schedule-to include the remaining diagnostic codes 
pertaining to the auditory system-it is clear that under the 
version of that rating code in effect prior to June 13, 2003, 
a 10 percent rating is assignable for tinnitus, regardless of 
whether the involvement is unilateral or bilateral.  

In view of the Federal Circuit's decision in Smith, and the 
other legal authority addressed above, the interpretation of 
the pre-2003 version of Diagnostic Code 6260 asserted by the 
veteran's representative must be rejected.  Regardless of 
whether the claim is considered under the former or revised 
version of Diagnostic Code 6260, the result is the same-only 
a single 10 percent disability rating is assignable for the 
veteran's bilateral tinnitus.  This fact evidences VA's 
longstanding, consistent practice of rating tinnitus as a 
single disability, and underscores that, rather than to 
change how tinnitus is evaluated, the June 13, 2003 revision 
to Diagnostic Code 6260 was accomplished to more explicitly 
and unequivocally articulate this longstanding practice in 
the rating schedule.  

For these reasons, the Board finds that the arguments of the 
veteran's representative are without merit, and the claim of 
entitlement to separate 10 percent disability evaluations for 
bilateral tinnitus must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim for lack of legal merit).  


ORDER

The claim of entitlement to separate initial schedular 
10 percent disability ratings for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


